DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 4/21/2021 has been entered.  No claims have been amended.  No claims have been cancelled.  No claims have been added.  Claims 1-62 are still pending in this application, with claims 1, 44, 47-48, 50-52, and 57 being independent, and Claims 7-30, 34-43, and 47-62 withdrawn from further consideration.

Election/Restrictions
Applicant’s election without traverse of Species 8, drawn to Claims 1-6, 31-33, and 44-46 in the reply filed on 4/12/2021 is acknowledged.

Claims 7-30, 34-43, and 47-62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/12/2021.

Information Disclosure Statement
The information disclosure statement filed 8/7/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each 
Specifically, no copies of NPL citation No. 6 (“Matric Baffel - PS/PK”), NPL citation No. 11 (“Article - Sound Absorbing Lamp Calms Busy Spaces [Future of Home Living] - PSFK.com - 06/28/2013”), and NPL citation No. 18 (“YLighting - Exclusive Slab 150 W20 LED Wall Sconce”) were provided with the 8/7/2018 IDS.  Copies of all other cited foreign and NPL publication have been provided and thus all other references have been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the limitation “which second one of faster element” in line 9 of the claim is grammatically incorrect.  The Examiner respectfully suggests amending it to be --which second fastener element-- to correct the typographical errors.
Claim 1 recites the limitations “said at least one fastener element in said at least one internal panel brace” and “the fastener element in said internal panel brace” in lines 9-11 of the claim.  Since it is readily apparent that these are each referring solely to the previously defined “at least one first fastener element” recited in line 6 of Claim 1, this does not create an issue of indefiniteness under 35 U.S.C. 112(b).  However, the Examiner respectfully suggests amending them to be --said at least one first fastener element in said at least one internal panel first fastener element in said internal panel brace-- for consistency with the language recited earlier in the claim.
Regarding claim 1, the limitation “to secure the at least one acoustic panel between one side both of the upper and lower linear support structures” in lines 12-13 of the claim is grammatically incorrect.  The Examiner respectfully suggests amending it to be -- to secure the at least one acoustic panel between one side of both .

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 31-33, and 44-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “an inner facing surface of the at least one acoustic panel” in lines 8-9 of the claim renders the claim indefinite because it is not clear if this is intended to refer back to the previously defined “inward facing surface” of the inward 

Claims 2-6 and 31-33 are rejected due to their dependence on indefinite Claim 1.

Claim 44 recites the limitation "the inner facing surface of the at least one acoustic panel" in lines 9-10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner has interpreted the limitation as referring back to the previously defined “inward facing surface”, and so the Examiner respectfully suggests amending it to be --the inward 

Claims 45-46 are rejected due to their dependence on indefinite Claim 44.

Appropriate correction is required.

Allowable Subject Matter
Claims 1-6, 31-33, and 44-46 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “A modular acoustic baffle fixture comprising an upper linear support structure and a lower linear support structure spaced apart from the upper linear support structure to create a spatial void there-between; at least one internal panel brace extending between the upper linear support structure and the lower linear support structure; at least one first fastener element positioned in said at least one internal panel brace; at least one acoustic panel having an inward facing surface and an outward facing surface and further including a second fastener element positioned on the inward facing surface of the at least one acoustic panel, which second fastener element is configured for alignment with said at least one first fastener element in said at least one internal panel brace; whereby the first fastener element in said internal panel brace cooperates with said aligned second fastener element to secure the at least one acoustic panel between one side of both the upper and lower linear support structures to thereby form at least one side of the modular acoustic baffle fixture, which at least one side acoustically absorbs sound directed to the void between said upper and lower linear supports” (emphasis added).


Claims 2-6 and 31-33 depend on Claim 1.

Regarding claim 44, the claim is considered to recite allowable subject matter for the same reasons discussed above with regards to Claim 1.

Claims 45-46 depend on Claim 44.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of lighting devices in combination with acoustic panel structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875